DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 3-6 and 11 are treated herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Barrows (2013/0274443) in view of Boy, Fox (2009/0148589) and Singh.
Boy: EP 2474235 A2; published on July 11, 2012.

Singh: Production of starch-gel digesting amyloglucosidase by Aspergillus oryzae HS-3 in solid state fermentation; received 19 February 2001; received in revised form 23 May 2001; accepted 7 June 2001.

Independent Claim 1
Barrows teaches methods of concentrating protein in grain powder, the method comprising steps of: adjusting pH and water content of the grain powder; treating a grain powder with an enzyme; and inoculating bacteria into the grain powder to perform fermentation (0011). 

Type of grain
Barrows teaches that the grain includes corn (0025, 0056), which includes the gluten therein, or corn gluten, as claimed. 

Barrows further teaches that the compositions made and tested for palatability include corn gluten meal (Table 1).

Pretreatment of the grain powder: pH and water content
On pH: Burrow’s repeatedly teaches to adjust the pH of a slurry (0075, 0077, 0084, 0086, 0093, 0130, 0133) to the enzyme manufacture’s recommendations (0078, 0086, 0088), which provides a reasonable expectation of success in a step of adjusting a pH that is optimal for the growth of bacteria in the grain powder, and therefore such a claim is obvious.

One of skill attempting to grow bacteria would have the common knowledge that the medium it is in would need to have a pH that is optimal for its growth, therefore they would have the skill to adjust the pH as needed for the bacterial microorganisms used.
Boy also teaches methods of making corn gluten (ti.), with bacterial microorganisms (pg. 22) and enzymes, wherein the optimal effect includes an optimum pH, wherein said pH is adjusted by adding a NaOH or KOH solution to the grain powder rd para. from the bottom of pg. 10), as claimed.

It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of producing corn gluten using a step of pH adjustment, as Barrows, to include the type of solution that is used to adjust the pH, including a NaOH solution or a KOH solution, as claimed, because Boy illustrates that the art finds the use of a NaOH solution or a KOH solution as being suitable for pH adjustment when producing corn gluten, a similar intended use, which imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success (see MPEP 2144.07).

Since Boy teaches the same step of optimizing the pH with the same chemistry, as claimed, it would be reasonable for one of skill to expect it would have a similar effect, including wherein the pH is optimal for the growth of bacteria in the grain powder, as claimed.
Further, in light of the Specification, said step of adjusting the pH is to a pH of 6-7 (pg. 6 as submitted), and Boy provides adjusting the pH in a range from 4.0 to 7.0 (see the 3rd para. from the bottom of pg. 10), therefore, the step of adjusting must have the same effect as claimed.






Water content
The modified teaching, in Boy, provides that the amount of grain mixed with water in the pre-enzyme suspension is from 25 to 50 wt% (2nd-3rd para. on pg. 10), therefore the amount of water mixed into the grain is in a range from 50 to 75 wt%, which encompasses that the pre-enzyme suspension was adjusted to have a water content of the grain powder in a range of 40% to 50% (10 to 25 wt% of the pre-enzyme suspension).

Heating
Next, Boy teaches that the prepared suspension is heated to 80 to 120 °C. which encompasses a step of heat-treating the grain powder (last para. on pg. 10).

Cooling
Afterwards, Boy teaches the grain is cooled (2nd para. from bottom of pg. 11), as claimed.

Treating a grain powder with an enzyme 
Barrows teaches making a protein concentrate comprising subjecting a grain powder containing starch to an enzyme treatment to hydrolyze the starch (0011), which provides a step of treating grain powder with enzyme to decompose structural carbohydrate, as claimed.


Type of enzyme
Barrows teaches the use of the enzyme glucoamylase (0078), however, does not discuss that it is the enzyme used in the process of concentrating protein in a grain source.
Fox also teaches methods of concentrating corn proteins, and discuss the use of carbohydrates that are enzymes including glucoamylase (0038), wherein this is the only enzyme required in the method.
Fox goes on to discuss multiple steps wherein other enzymes can be used (0039-0048), making their use optional.
This means that glucoamylase (0038) is the only enzyme required in Fox’s method of concentrating corn protein.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of concentrating corn proteins, as the modified teaching above, to include the use of glucoamylase as the only enzyme used in the method, as claimed, because Fox illustrates that the art finds glucoamylase as the only enzyme used in the method as being suitable for similar intended uses, including methods of concentrating corn proteins (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.




Amount of enzyme
Burrows teaches that the amount of enzyme used is estimated based on the solids loading and starch/glucan content of the starch containing grain.  In general, the enzyme dosage is chosen such that it is sufficient to solubilize essentially all of the starch and glucans (0079).  
Therefore, the process parameters of amount of enzyme used and starch/glucan solubilization are known result effective variables.  If the amount of enzyme used were too low it would result in starch/glucan solubilization and if the amount of enzyme used were higher it would result in higher starch/glucan solubilization. 
It would have been obvious to one with skill in the art at the time of the invention to determine the optimal value for the amount of enzyme used in the process of Barrows, through routine experimentation, to impart the desired amount of enzyme, including the claimed range of 0.1 to 1.0% of the weight of grain powder, because the selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. 

Inoculating bacteria into the grain powder
Barrows teaches inoculating a fermentation microorganism bacteria onto the grain powder and fermenting the fermentation microorganism-inoculated grain powder (ref. clm. 1, 0041 and 0091), which provides a step of inoculating bacteria into the grain powder to perform fermentation, as claimed.  


Solid State Fermentation
The modified teaching, does not discuss the specifically claimed fermentation method, solid state fermentation and its process parameters.
Singh also teaches methods of solid state fermentation of starch saccharification (ti.), with glucoamylase (Keywords), on substrates including: corn gluten (Table 1 and thereafter) .
Process temperature: Singh teaches optimal activity at 40 to 60 °C (Fig. 2 and discussion thereof, and 1st para. on pg. 457), which encompasses wherein the process parameters of the solid-state fermentation process, include a temperature of 30°C to 45°C.
Process time: Singh also teaches about the reaction time, and further provides ranges from above zero hours up to 72 hours (Fig. 6), which encompasses from 16 hours to 24 hours, as claimed.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of methods of solid state fermentation of starch saccharification with glucoamylase, as the modified teaching above, to include the process parameters for temperature and time in the solid state fermentation process, as claimed, because Singh illustrates that the art finds encompassing process parameters to be suitable for similar intended uses, including methods of methods of solid state fermentation of starch saccharification with glucoamylase, which imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of 

Intended Use
Burrow’s method of making a protein concentrated from grain powder provides the claimed intended use of concentrating protein in grain powder.

Summary
All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  
The prior art included each element claimed although not necessarily in a single reference, and one of ordinary skill in the art could have combined the elements as claimed by known grain fermentation methods, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further, a predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).




Dependent Claims
As for claim 11, Barrows teaches that the structural carbohydrate comprises starch (see ref. clm. 1)

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Barrows (2013/0274443) in view of Boy, Fox (2009/0148589) and Singh, as applied to claims 1 and 11 above, further in view of Seo (KR 1013175490000).
Barrows does not discuss that the bacteria used are genus Bacillus, as in claim 3; including wherein the genus Bacillus comprises at least one strain selected from the group consisting of Bacillus subtilis, as in claim 4.
Seo also teaches methods of treating grain powder with bacteria by using a fermentation method in which bacteria spread on the surface of or inside grain powder with a moisture content of 30 to 70 v/w (i.e. solid-state fermentation) (see ref. clms. 1-2). 
Seo teaches the bacteria treatment provides the benefit of increasing the protein content (see Table 3 and the discussion thereof).
Seo further provides the use of Bacillus subtilis bacteria (see bottom of pg. 6/14, bottom half of pg. 8/14, bottom half of pg. 10/14, Table 2 on pg. 10/14, center of pg. 12/14, and Table 3 on pg. 13/14).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of treating grain powder with bacteria by using a fermentation method in which bacteria spread on the surface of or inside grain powder (i.e. solid-state fermentation), as the modified teaching of Barrows, to include the use of 

As for claims 5-6, the modified teaching, in Seo, further provides the use of lactic acid bacteria genus Lactobacillus, as in claim 6; a lactic acid bacteria, as in claim 5 (see pg. 8/14, pg. 11/14, Table 2, pg. 12/14, Table 3, and pg. 13/14). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/708,953 in view of Boy. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘953, provides the broad method:
A method of concentrating protein in grain powder, comprising: 
treating grain powder with enzyme to decompose structural carbohydrate, 
wherein the only enzyme used in the method of concentrating protein in grain powder is glucoamylase; and 
inoculating yeast into the grain powder to perform fermentation;
wherein the method claimed is open to other process steps, which makes obvious:
A method of concentrating protein in grain powder, the method comprising: 

inoculating bacteria into the grain powder to perform solid-state fermentation, wherein the grain powder is corn gluten; including:  
any other process step that is reasonable for such a method, including:
adding a base solution to grain powder to adjust a pH that is optimal for the growth of bacteria in the grain powder, and 
adjusting a water content of the grain powder in a range of 40% to 50%.

Pending Claim 1 includes steps of adjusting the pH of the grain, with steps of heating and cooling, which is not provided in claim 1 of the co-pending application.
Boy, as discussed above and incorporated herein, provides such steps.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
 Priority under 35 U.S.C. & 119 
It is asserted, that the Examiner has not acknowledged Applicant's claim for foreign priority under 35 U.S.C. § 119. Applicant notes that the Priority Documents are present in the PAIR Image File Wrapper. Acknowledgment of receipt of the certified Priority Document is respectfully requested. 


Examiner Interview 
It is asserted, that Applicant wishes to thank Examiner George for the courtesies extended to Applicant's representative, Hailey R. Bureau, Ph.D., Registration No. 77,520, during the telephone interview conducted on September 28, 2021. An Examiner Interview Summary was made of record as Paper No. 20210928. Applicant believes that the Interview Summary Form prepared by the Examiner adequately describes the contents of the Interview. Reconsideration and withdrawal of the rejections are respectfully requested. 
In response, the examiner appreciates Applicant’s comments.  The examiner further appreciates new limitation to further clarify the process, which in turns move the prosecution of this case forward. 

Rejections under 35 U.S.C. & 103 
It is asserted, that Claims 1 and 11 stand rejected under 35 U.S.C. § 103 as being unpatentable over Barrows (U.S. 2013/0274443; hereinafter "Barrows") in view of Choi (KR 20000040640; hereinafter "Choi"), Chemguide, Pandey (Current Developments in Solid-state Fermentation: Sep. 16, 2008 ; hereinafter "Pandey"), and Fox (U.S. 2009/0148589; hereinafter "Fox"). 
s 3-6 stand rejected under 35 U.S.C. § 103 as being unpatentable over Barrows in view of Choi and Chemguide, and further in view of Seo (KR 1013175490000; hereinafter "Seo"). 
These rejections are respectfully traversed. 
A complete discussion of the Examiner's rejections is set forth in the Office Action, and is not being repeated here. 
In response, Applicant timely response is appreciated.

Distinctions over the Cited References 
It is asserted, that Claim 1 of the present application is directed to "a method of concentrating protein in grain powder, the method comprising adding a base solution to grain powder to adjust a pH that is optimal for the growth of bacteria in the grain powder, and to adjust a water content of the grain powder in a range of 40% to 50%, wherein the base solution is a NaOH solution, a KOH solution, or a NH4OH solution; heat-treating the grain powder and then cooling the grain powder; treating the grain powder with an enzyme to decompose structural carbohydrate, wherein the only enzyme used in the method of concentrating protein in grain powder is glucoamylase, and wherein the enzyme is used in an amount of 0.1 to 1 part by weight based on 100 parts by weight of the grain powder; and inoculating bacteria into the grain powder to perform solid-state fermentation, wherein the solid-state fermentation is performed at 30°C to 45°C for 16 hours to 24 hours, wherein the grain powder is corn gluten." 
In response, please see the new grounds of rejection above, necessitated by said amendments.

It is asserted, that Applicant submits that the presently claimed invention is not obvious over the cited references for at least the following reasons. 
First, Applicant submits that none of the cited references, including Barrows, disclose the feature of using only glucoamylase as an enzyme with bacterial fermentation of the present invention after amendment. As amended, the present invention has the main technical feature of using only glucoamylase as an enzyme with bacterial fermentation to concentrate the protein in the grain. 
On the other hand, Barrows only discloses treating a glucoamylase enzyme with an a- amylase enzyme with yeast fermentation to concentrate protein in grain (see paragraphs [0075]- [0078]). In other words, Barrows does not disclose anything about using only glucoamylase as an enzyme. 
Choi, Seo, Chemguide, and Pandey also do not disclose the use of only glucoamylase as an enzyme with bacterial fermentation to concentrate protein in grain. 
Fox merely lists several types of enzymes that can be used (see claim 23 of Fox). Even Fox does not disclose any examples showing the actual process, and the enzyme actually used to obtain a corn protein concentrate having a protein content of about 78.14 - 82.2%. Rather, Fox discloses that additional enzymes (phytases) may be used (see claim 24 of Fox). Fox also discloses that mixtures of glucoamylase and pullulanase can be used in the glycosylation step (see paragraph [0038]). 
Nevertheless, the Examiner asserts that paragraphs [0012] and [0038] of Fox disclose the use of glucoamylase alone. 

In addition, paragraph [0038] of Fox simply lists several types of enzymes that can be selectively used. Rather, paragraph [0038] of Fox discloses that a mixture of glucoamylase and pullulanase can be used in the glycosylation step. 
Therefore, Fox does not disclose, teach or suggest the use of glucoamylase alone among the many classes of enzymes simply listed. 
In response, Fox states: [0038] The carbohydrases used can be any enzyme that can facilitate the degradation (such as by saccharification and/or liquefaction) of a complex carbohydrate to a water-soluble carbohydrate.  For example, enzymes such as alpha-amylases, glucoamylases, dextrinases, pullulanases, hemicellulases, and cellulases or mixtures can be used. This is an explicit showing wherein glucoamylases are optionally used alone.

It is asserted, that according to Fox's overall disclosure as described above, a person having ordinary skill in the art would have been motivated to use a 'mixed enzyme' from Fox. 
In response, Fox provides for singular types of enzyme, as mentioned above.


Based on such results, the present invention has an advantageous effect in that it derives an enzyme that exhibits the most excellent protein concentration effect. 
An annotated version of Table 5 of the publication of the present specification: 

TABLE 5 

    PNG
    media_image1.png
    192
    354
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    176
    295
    media_image2.png
    Greyscale

Therefore, a person having ordinary skill in the art would not have derived an enzyme showing a better protein concentration effect among various enzymes without a specific experiment comparing the effect after using various enzymes based on the cited references. In other words, excessive experimentation is required for those skilled 
The present invention has a remarkably excellent protein concentration effect, which is not apparent from the cited references. 
Present claim 1 reflects the essential steps of the process performed in Example 5 to realize the excellent protein concentration effect (about 78-79% or more) shown in Table 5. 
The invention recited in amended claim 1 achieves the excellent protein concentration effect (about 78-79% or more). In Example 5 of the present application, the protein content can be increased to about 7% or more by the method of amended claim 1, and the final concentrated protein content is about 78-79% or more (see Example 5, Table 5). Thus, in Example 5 of the present application, the present invention exhibits a remarkably excellent protein concentration effect. 
On the other hand, Barrows discloses a concentrated protein content of about 30% to 70% (see claims 16 and paragraph [0098] of Barrows). This is significantly lower than the concentrated protein content of the present invention (about 78-79% or more). 
In addition, compared to the present invention, Seo is recognized for the difference in that it does not include a pH adjustment step and does not include an enzyme treatment step. Due to this difference, Seo exhibits a significantly lower protein concentration (62-65%) compared to the present invention (see Example 4 and Table 3 of Seo). 
Therefore, the present invention exhibits a significantly improved effect compared to Barrows and Seo by showing an excellent protein concentration effect of about 78-
In response, since Fox discloses the use of single types of enzymes, including the type Applicant claims, one of skill in the art would have a reasonable expectation of its success for use.
Further, any advantage gained by Applicant is to their benefit, however, during examination, if Applicant feels they have an unexpected result from their method, this must be proven.
A proper showing of unexpected results includes:
Evidence of unexpected results must be in the form of a direct comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. The showing of unexpected results must be commensurate in scope with the invention as claimed.  See MPEP 716.02(d).

The declaration must provide:
A description of precisely what was tested.  It must include both:
The invention as claimed, AND
The closest prior art 
A description of all of the test conditions.
Test results.  The results must include: 
The actual steps carried out, the materials employed, and the results obtained should be spelled out.  Nothing concerning the work relied upon should be left to conjecture.
The results of the test performed on the invention as claimed.
The results of the test performed on the closest prior art.
A showing of statistical and practical significance of the unexpected results. (i.e. several data points that confirm the test result was not just a statistical flier.) 
An analysis of the test results, including:
A conclusory statements such as “the prior art invention did not perform well” without a showing of the actual results of the test performed on the prior art AND on the claimed invention is insufficient.
The results must be due to the claimed features (including how the ranges for the components are established, in other words how the specifically claimed ranges provide the unexpected result), not to unclaimed features.


Further, a proper experimental design includes consists of all combinations across all levels of each factor. It is capable of estimating all factors and their interactions to show the unexpected result. The total number of unique runs in a complete factorial experimental design for fixed-level designs may be calculated as bf where b is the number of levels for each factor and f is the number of factors. For example, a complete factorial design of three factors, each at two levels, would consist of 23 = 8 runs. Similarly, a complete factorial design consisting of five factors at two levels and four factors at three levels would require of 25 * 34= 2,592 unique runs.  The more limited the claims are, make a design with less experimental runs. 
Then the runs must be repeated multiple times, to show statistical evidence, that the experimental results are robust, occur every time, and are not just a flier.
Once such evidence is presented it would not automatically overcome an obviousness rejection, as after making a conclusion of a proper showing of unexpected results, the Examiner then has to determine: 1) if any differences between the claimed invention and the prior art may be expected to result in some differences in properties, in other words whether the properties differ to such an extent that the difference is really unexpected (see: MPEP §716.02); and 2) the evidence of unexpected results supports non-obviousness as weighed against the evidence of obviousness.
Further, once such evidence is presented it would not automatically overcome an obviousness rejection, as after making a conclusion of a proper showing of unexpected results, the Examiner then has to determine: 1) if any differences between the claimed invention and the prior art may be expected to result in some differences in properties, 
 
It is asserted, The Examiner asserts that the claimed invention can be considered to have the effect of the embodiment only when all processes and conditions performed in the example are described in the claim. However, in all the processes and conditions performed in the examples, there are processes or conditions that do not significantly affect the effect even if omitted or appropriately adjusted by those skilled in the art. 
For example, after amendment, claim 1 requires that the pH is adjusted to be suitable for bacterial growth, and the type of basic solution used to adjust the pH. The specific value of the pH used in Example 5 or the amount of the basic solution used to adjust the pH is only one example used to adjust the pH to be suitable for the growth of bacteria. Such specific conditions may be appropriately adjusted by those skilled in the art. 
In other words, an essential component that can affect the effect of the present invention is to adjust the pH of the grain to be suitable for the growth of bacteria itself.
In response, in light of the Specification, said step of adjusting the pH is to a pH of 6-7 (pg. 6 as submitted), and Boy provides adjusting the pH in a range from 4.0 to 7.0 (see the 3rd para. from the bottom of pg. 10), therefore, the step of adjusting must have the same effect as claimed.


Further, Fox merely discloses a process for protein concentration using enzymes with steps significantly different from bacterial fermentation, namely adding wet-mill streams and/or removing fat (see claim 1 and paragraph [0047] of Fox). Therefore the teaching would not be applied in view of the claims or Barrows.
In response, this is a piecemeal analysis of the rejection which merely picks apart the references versus taking them as a whole, because Barrows teaches methods of concentrating protein in grain powder, the method comprising steps of: adjusting pH and water content of the grain powder; treating a grain powder with an enzyme; and inoculating bacteria into the grain powder to perform fermentation (0011). 
Further, Fox provides a method of making corn protein concentrate, i.e. corn gluten, and the claims are toward concentrating grain protein, therefore Fox is in view of the claims in view of Barrows, which also teaches concentrating grain protein.
Therefore this argument is not persuasive.
Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).

It is asserted, that before treatment with glucoamylase, the steps of heat treatment and air cooling are for steaming (see Table 4). A person having ordinary skill in the art would understand that the heat treatment conditions for steaming can be appropriately adjusted, and the effect of the Example 5 is not changed due to such adjustment. 
For example, in Seo, even if the heat treatment conditions are changed, it is shown through specific experiments that the effect of fermentation is not significantly affected (see Example 1 and Table 1 of Seo). 
In addition, in the process performed in Example 5, reacting at 60°C for 1 hour after enzyme treatment is not an essential for achieving the effect of the present invention. For example, in Example 7 of the present application, there is no difference in protein concentration between the case of reacting at 60°C for 1 hour after enzyme treatment and the case of not proceeding with such a reaction process (see Table 7). 
Therefore, Applicant disagrees with the Examiner's assertion that the claimed invention exhibits the effect of the Examples only when all non-essential processes or conditions that do not affect the effect must be described in the claim. 
An excellent effect was achieved in Example 5, and the necessary processes and conditions for realizing such an excellent effect are all required in amended claim 1. 
Therefore, the invention recited in claim 1 shows the excellent protein concentration effect of Table 5 (about 78-79% or more), which is clearly and 
In response, the claims do not order the steps of heating and cooling to be performed before treatment with glucoamylase, or claim that the heating is for steaming, however, the modified rejection above, does provide such a teaching.

Obviousness-Type Double Patenting Rejection 
It is asserted, that Claim 1 stands provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claim 1 of copending U.S. Patent Application No. 16/708,953. This rejection is respectfully traversed. 
A complete discussion of the Examiner's rejection is set forth in the Office Action, and is not being repeated here. 
Applicant submits that 35 U.S.C. § 121 provides a "safe harbor" in the case of a divisional application filed for an invention excluded from examination in response to Restriction Requirement in the original application. In other words, 35 U.S.C. § 121 protects the above original application and divisional application from being rejected by obvious-type double patenting (ODP) in the examination process. 
The "safe harbor" provision under 35 U.S.C. § 121 states: A patent issuing on an application with respect to which a requirement for restriction under this section has been made, or on an application filed as a result of such a requirement, shall not be used as a reference either in the Patent and Trademark Office or in the courts against a divisional application or against the original application or any patent issued on either of 
The present application canceled some claims in response to the Restriction Requirement, and a divisional application ('953) for the canceled claims. Therefore, the "safe harbor" provision of 35 U.S.C. § 121 is applied. Therefore, in the present application, there is no ground for this rejection of in relation to the divisional application ('953). 
In addition, amended claim 1 of the present application has a technical feature that essentially includes a pH adjustment step by using bacteria other than yeast. On the other hand, claim 1 of the divisional application ('953) has a technical feature that does not include a pH adjustment step by using yeast. Therefore, since the two inventions are distinct in composition, the present invention does not fall under a double patent in relation to the divisional application. Accordingly, reconsideration and withdrawal of this rejection are respectfully requested. 
In response, please see the modified double patent rejection above. Further, in this case, 35 U.S.C. § 121 does not apply because the co-pending application is toward a method of manufacture, and was not filed as a result of a restriction requirement, because all such method claims were in a single Group elected for examination in the originally filed case.  

Conclusion                                   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793